Dear Mr. Dean:
We received your request for an opinion.  Specifically, you inquire as to the authority of the parish to enlarge its fire district and whether or not the parish can thereafter increase the millage without voter approval.
You indicate that the Whitehall Fire District and the Rogers-Nebo Fire District have contiguous boundaries.  Whitehall is considering enlarging its district by taking over a small section of Rogers-Nebo.  Rogers-Nebo is in agreement.
La. R.S. 40:1492(A) authorizes a parish governing authority to create or enlarge its fire protection district.  Subsection (B) provides that the governing authorities of the affected parishes must concur by proper resolution.  Please note that La. R.S.40:1493 mandates that proper notice be given before a fire protection district is created, enlarged or redistricted. Subsections (B) and (C) of 40:1493 outline the requirements of such notice.  Certainly, provisions will have to be made for any indebtedness of the districts by the governing authorities involved.
Thus, it is our opinion that the parish may enlarge the boundaries of the Whitehall Fire District without obtaining a vote of the people provided it has the concurrence of all of the affected governing authorities and proper notice of the intent to enlarge the district is given as set forth in La. R.S. 40:1493.
La. R.S. 40:1492(C) specifically provides that the governing authority of the district does not have the authority to levy any previously authorized taxes in the new territory unless the enlargement of the district occurs after obtaining a petition for the enlargement from the majority of the qualified electors of the area to be included and/or after approval by a majority of the electors of the new territory in an election held for such purpose.  Thus, it is our opinion that the new territory may not be taxed unless the parish obtains a petition therefor from a majority of the qualified electors of the proposed new area and/or after approval of such tax by a majority of the electors of the new territory.  Please note that   Mr. Jimmy D. Dean those property owners in the Rogers-Nebo district affected by the redistricting may be entitled to a credit or reimbursement for any service charge or tax paid to the former district.  (See Op. Atty. Gen. 90-472)
We trust that this adequately responds to your request.  If you have additional questions or need further information, please do not hesitate to contact our office.
Yours very truly,
                                    RICHARD P. IEYOUB ATTORNEY GENERAL
                                    BY: TINA VICARI GRANT Assistant Attorney General
RPI:TVG:jv
Syllabus
Mr. Jimmy D. Dean Assessor LaSalle Parish Post Office Box 418 Jena, Louisiana 71342
DATE RECEIVED: JAN. 18, 2000 DATE RELEASED:  March 22, 2000
TINA VICARI GRANT ASSISTANT ATTORNEY GENERAL
Mr. Jimmy D. Dean Assessor LaSalle Parish Post Office Box 418 Jena, Louisiana 71342